DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claim 5 is objected to because of the following informalities:  It is believed the claim should read “wherein each capillary channel has two or more culture wells arranged in a row” or “wherein each capillary channel has two or more culture wells arranged in at least one row”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first end” and “the second end” in line 5. There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim give rise to the possibility of multiple capillary channels and thus multiple first ends and multiple second ends. It is unclear whether “the first end” and “the second end” is meant to refer to each first/second end or a particular first/second end.
Claim 1 recites the limitation "the inlet and outlet ports" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim give rise to the possibility of multiple first ends and multiple second ends, and thus multiple inlet ports and multiple outlet ports. It is unclear whether “the inlet and outlet ports” is meant to refer to each inlet/outlet port or a particular inlet/outlet port.
Claim 2 recites “the inlet port and the outlet port of the one or more capillary channels”. Again, it is unclear whether “the inlet port” and “the outlet port” is meant to refer to each inlet/outlet port or a particular inlet/outlet port.
Claim 3 recites “the inlet port”. Again, it is unclear whether “the inlet port” is meant to refer to each inlet port or a particular inlet port.
	Dependent claims are rejected for the same reason as the base claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (US Patent Application Publication 2011/0236970).
	Regarding claim 1, Larsen et al. discloses a device for transporting microscale volumes of fluid (reads on a microfluidic device) (para. 65, 80-85, 95) (Fig. 4, sheet 3 of 5) and for culturing cell samples (para. 18, 85), the device comprising:
	a capillary channel (a channel extends from chamber 11 to wells 12a-12e, see para. 76, 80-85 and Figs. 3-4; the channel reads on a capillary channel because it is a narrow channel having microscale dimensions, see para. 76, 80-85, 95, and Fig. 4) for circulating fluid media (para. 76, 80-85), the capillary channel extending between a first end (connected to chamber 11) and a second end (connected to container 7) (Fig. 4), an inlet port (11) connected to the first end and an outlet port (7) connected to the second end for circulating fluid through the capillary channel (para. 76, 80-85) (Fig. 4);
	a plurality of culture wells (12a-12e) forming cell housing volumes (para. 18, 85) structurally capable of being for three-dimensional cell culture (para. 95), wherein the culture wells are formed in the capillary channel such that the capillary channel is connected to the culture wells as culture well perfusion means (para. 65, 76, 80-85);
	wherein the inlet and outlet ports (11, 7) have housing volumes for housing a liquid at a level above the level of the capillary channel (para. 80, 85) (Fig. 4), such that the liquid exerts pressure on the capillary channel (para. 80); and
	wherein the device further comprises:
		an upper region reservoir (bounded by walls 52a) for containing fluids above the capillary channel and for accessing the culture wells (12a-12e) (para. 18-20, 85) (Fig. 4), wherein the upper region reservoir is structurally capable of providing a two-dimensional cell culture surface adjacent thereto (as two-dimensional cell culture could be conducted on the walls 52a), and

	wherein the culture wells (12a-12e) are open such that the culture wells are accessible through the upper region reservoir (para. 18-20, 65, 85) (Fig. 4). 
	Regarding claim 2, Larsen et al. discloses that each of the inlet port (11) and the outlet port (7) have an opening (Fig. 4), the openings being structurally capable of having a pipette for a fluid connector fitted therein (Fig. 4). 
	Regarding claim 3, Larsen et al. discloses wherein the inlet port (11) (also referred to as reservoir) has a housing volume of greater than 25 µL (para. 85, 110). 
	Regarding claim 5, Larsen et al. discloses wherein the capillary channel has five culture wells arranged in a row within the capillary channel (para. 85) (Fig. 4).
	Regarding claim 6, Larsen et al. discloses wherein the device is obtained from one or more biocompatible materials (e.g. glass, PMMA) (para. 22, 105).
	Regarding claim 12, Larsen et al. discloses wherein each of the culture wells has a diameter of 4 mm whereas the diameter of a section of the capillary channel to which the culture wells are connected is 500 microns (para. 110-111).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Patent Application Publication 2011/0236970).
Regarding claim 4, Larsen et al. discloses the capillary channel extending between the inlet and outlet ports, as set forth above, and Larsen et al. further discloses wherein a cross-section of the capillary channel has a diameter of 500 microns (para. 85, 110-11). 
Larsen et al. does not expressly teach the capillary channel configuring a curved trajectory in the device.
However, Larsen et al. discloses that in at least one embodiment of the device, channels can configure a curved trajectory in order to efficiently deliver fluid from one point to another while avoiding other fluidic components on the device (para. 120) (Fig. 5b). Furthermore, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the capillary channel disclosed by Larsen et al. to configure a curved trajectory in the device together with the inlet and outlet port, in order to arrive at a capillary shape efficiently delivering fluid between the inlet, outlet, and cell culture chambers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799